Citation Nr: 0032402	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for postoperative, 
recurrent, maxillary and ethmoid sinusitis, currently rated 
as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of 
avulsion fracture, left ulna, with traumatic arthritis and 
bone deformity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to October 
1988.  His DD 214 also contains notations of an additional 1 
year, 11 months, and 15 days of prior active duty service.

This appeal arises from December 1998 and February 1999 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The December 1998 rating decision on appeal denied the 
veteran's request for an increased rating for residuals of 
fracture of the left ulna.  In May 1999, during the pendency 
of this appeal, the RO increased the rating to 10 percent 
disabling.  The February 1999 rating decision on appeal 
denied the veteran's request for an increased rating for 
maxillary sinusitis.  In May 1999, during the pendency of 
this appeal, the RO increased the rating to 10 percent 
disabling.  Inasmuch as the grants of 10 percent ratings are 
not the maximum benefit for those disabilities under the 
rating schedule, and as the veteran has not expressly 
indicated that he wishes to limit his appeal to those 
particular ratings, the claims for increased ratings for 
those disabilities remain in controversy, and hence, are 
viable issues for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral hearing loss disability by a rating action issued 
in July 1996.

2.  Evidence submitted subsequent to the July 1996 denial is 
relevant to and probative of the question of whether the 
veteran suffers from a left ear hearing loss disability 
related to service and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran suffers from a current left ear hearing loss 
disability which is related to his period of active military 
service.

4.  The veteran suffers from a current tinnitus disability 
which is related to his period of active military service.

5.  The veteran's maxillary and ethmoid sinusitis disability 
is not currently manifested by incapacitating episodes or 
more than six non-incapacitating episodes per year, 
characterized by headaches, pain, and purulent discharge or 
crusting.

6.  The veteran's left elbow disability is currently 
manifested by complaints of stiffness in the morning and 
painful motion, and by clinical findings of arthritis and a 
"bump," but by no evidence of limitation of motion or 
malunion or nonunion of any bone.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a left ear hearing loss 
disability has been submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000).

2.  A left ear hearing loss disability was caused by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.385 (2000); Ledford v. 
Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. 
App. 155 (1993).

3.  A left ear tinnitus disability was caused by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(d) (2000).

4.  The criteria for an increased rating for service-
connected postoperative, recurrent, maxillary and ethmoid 
sinusitis, currently rated as 10 percent disabling, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.97, Diagnostic Codes 6511, 6513 (2000).

5.  The criteria for an increased rating for service-
connected residuals of avulsion fracture, left ulna, with 
traumatic arthritis and bone deformity, currently rated as 10 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5211 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Ear Hearing Loss and Tinnitus

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In July 1996, the RO denied the veteran's request for service 
connection for a bilateral hearing loss disability, since no 
hearing loss disorder was present in service and because no 
hearing loss for VA purposes had been identified after 
service, the RO found the claim to be not well grounded.  He 
was notified of this decision on July 23, 1996; he failed to 
file a timely notice of disagreement with this denial and it 
became final.

In April 1998, the veteran attempted to reopen his claim for 
service connection for a left ear hearing loss disability.  
The RO, in a January 1999 statement of the case, reopened the 
claim after finding new and material evidence and continued 
to deny the claim.  

The Board notes that it is required to make its own finding 
as to whether new and material evidence has been submitted to 
reopen a claim, regardless of the finding of the RO.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd., Barnett v. 
Brown, 83 F.3d 1386 (Fed. Cir. 1996).  In the instant case, 
the Board finds that such new and material evidence has been 
presented.  The evidence, to include the March 1998 VA 
examination report, is clearly relevant to and probative of 
the question of whether the veteran currently suffers from a 
left ear hearing loss disability related to service.  Taking 
this evidence as credible for the sole purpose of the claim 
to reopen, it is found that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a) (2000).

Service connection for hearing loss is circumscribed by 
38 C.F.R. § 3.385 (2000), as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

Based on the evidence of record, as discussed below, the 
Board need not discuss the veteran's inservice audio 
examinations.  Laws and regulations do not require in-service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The key issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and whether there is medical evidence linking the 
current hearing loss disability to the veteran's period of 
active service.  As noted by the United States Court of 
Appeals for Veterans Claims (Court):

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometry test results reflecting an 
upward shift in test thresholds in 
service, though still not meeting the 
requirements for a "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings 
meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

A March 1998 VA audiological examination report indicated 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
X
15
LEFT
10
10
10
25
65

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 14 decibels for the right ear and 16 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  The examiner indicated that the 
veteran's right ear hearing was normal, while a moderate high 
frequency hearing loss existed in the left ear.  The 
diagnoses were left ear high frequency hearing loss and 
tinnitus.  The examiner related these disabilities to the 
veteran's reported inservice noise exposure.

While the veteran has variously reported and testified 
conflictingly that his inservice noise exposure came from two 
entirely different origins, i.e., a hand grenade exploding 
near him, versus his military occupations as a combat 
engineer constantly around construction, including being a 
demolition expert, driving a dump truck, and target practice 
as a Military Policeman, his DD 214 contains notations that 
his military occupation specialties were military police and 
combat engineer, and that he was awarded badges and bars for 
the M-16 rifle and .45 caliber pistol.

During his April 1999 personal hearing at the RO the veteran 
reported his postservice employment had been with the U. S. 
Post Office, as a prison guard, and for the Missouri Veterans 
Commission, and that he had no unusual postservice noise 
exposure.

38 C.F.R. § 3.303(d) provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.

Accordingly, resolving reasonable doubt in favor of the 
veteran, service connection for left hear hearing loss and 
tinnitus is warranted.  See Ledford, Hensley, supra; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, __ (2000)(to be codified as amended at 
38 U.S.C.A. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990).

III.  Increased Rating Claims

The veteran has voiced disagreement with the 10 percent 
ratings assigned his service-connected postoperative, 
recurrent, maxillary and ethmoid sinusitis and residuals of 
avulsion fracture, left ulna, with traumatic arthritis and 
bone deformity.  The Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5103, 
5103A).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1 (2000).  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A.  Postoperative, Recurrent, Maxillary and Ethmoid Sinusitis

A November 1997 private MRI (magnetic resonance imaging) 
report contains impressions of: (1) no evidence of mass, 
infarct, or hemorrhage; (2) maxillary and ethmoid sinusitis.

VA treatment records from January 1998 through February 1999 
contain one report of sinus complaints, in April 1998.  That 
report contains notations that the veteran had brought a 
computed tomography (CT) report.  The treatment report 
contains notations that the CT scan revealed a retained and 
diseased left posterior ethmoid cell and retained anterior 
ethmoid cells bilaterally, with mucosal thickening in the 
right maxillary sinus.

During the veteran's January 1999 VA sinus examination, which 
contained a notation that the veteran's VA medical records 
had been reviewed, the veteran reported three surgeries 
regarding his sinuses; that sinus drainage was constant and 
increasing; that his disability required him to clear his 
throat with a "grunting" noise that was quite embarrassing 
to him around clients; that nasal steroids, saline sprays, 
and antibiotics did not decrease the drainage; that he had 
been advised by physicians that surgery was not an option at 
this time; that he had frontal headaches due to his 
sinusitis, worse in the winter; that these headaches occur 
approximately 3-4 times per month; and that treatment with 
ice packs had produced fairly good results.  Upon physical 
examination the veteran's tympanic membranes were noted to be 
intact bilaterally; conjunctivae were clear; nares were 
patent bilaterally; no tenderness was noted over the frontal 
or maxillary sinuses; and his throat was clear without any 
post nasal drip.  The diagnosis was history of sinus surgery 
times three with chronic recurrent sinusitis and chronic 
sinus drainage, resulting in frequent throat clearing.

During his April 1999 personal hearing at the RO the veteran 
testified that: he has sinus attacks 3-4 times per month 
during the winter and 1-2 times per month during the summer; 
he gets frontal headaches with these attacks; the attacks 
last most of the afternoon; he has drainage and crusting; he 
uses ice, lying down, and sleeping as treatment; he uses 
nasal sprays twice a day; he had a sinus MRI at University 
Hospital; he has received treatment at both University 
Hospital and from VA; he has been given antibiotics at times; 
his sinuses have been X-rayed; and he has had three surgeries 
for a deviated nasal septum.

Chronic ethmoid sinusitis is rated in accordance with 
38 C.F.R. § 4.97, Diagnostic Code 6511.  Chronic maxillary 
sinusitis is rated in accordance with 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  Both codes, however, are rated in 
accordance with the General Rating Formula for Sinusitis.  
Under that code, a 50 percent rating is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A note to the Formula 
indicates that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.

In the present case, the objective clinical evidence does not 
reveal the veteran's sinus disability meets the criteria for 
a 30 percent rating.  While he has testified and reported he 
has drainage "constantly," and attacks 3-4 times per month 
in the winter, his VA examination, in January 1998, failed to 
reveal any evidence of drainage or crusting.  Unfortunately, 
there is no evidence of record during the period of this 
claim showing any complaints of, treatment for, or objective 
clinical evidence of, any drainage, crusting, headaches, or 
pain.  The April 1998 VA treatment report also contained no 
clinical evidence of drainage or crusting.  He also has not 
reported or testified that any attacks have been 
incapacitating, as defined in the note to the General 
Formula.  The Board also notes the VA treatment records show 
the veteran complaining of headaches due to a non-service 
connected cervical/neck condition.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased rating for postoperative, 
recurrent, maxillary, and ethmoid sinusitis.  In determining 
a rating for a disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be legal error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  The Board's selection of a diagnostic code 
may not be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with the law," if 
relevant data is examined and a reasonable basis exists for 
its selection.  See Tedeschi v. Brown, 7 Vet. App. 411, 413-
14 (1995); Butts v. Brown, 5 Vet. App. 532, 539 (1993).

B.  Residuals of Avulsion Fracture, Left Ulna, with Traumatic 
Arthritis and Bone Deformity

VA treatment reports from January 1998 to February 1999 
reveal one complaint, in April 1998, of aching and stiffness 
in his left elbow and arm.

During the veteran's May 1998 VA orthopedic examination he 
reported morning stiffness in his left elbow, about 3-4 times 
per week, lasting about 30 minutes, and improving with 
exercise.  He denied any difficulty lifting objects.  He also 
reported dislocating his left elbow during service, and 
currently working for the Missouri Veterans Commission, 
usually working at a computer.  He reported being right 
handed, and denied using any prosthesis or implants.  Upon 
physical examination no swelling or increased redness was 
found in the left elbow, nor any abnormalities of shape or 
size.  Range of motion testing revealed flexion of 145 
degrees, forearm supination of 85 degrees, and pronation of 
80 degrees.  A May 1998 VA X-ray report of the left elbow, 
which was compared with one of August 1997, and was noted to 
be very similar in overall appearance, contained findings of 
no acute fracture, dislocation, or bony destruction.  Mild 
arthritic changes were noted to be demonstrated.  A calcific 
density injury to the medial epicondyle of the humerus was 
identified, which according to the radiologist, could 
represent an old traumatic cortical evulsion, and that soft 
tissue calcification secondary to an old injury was also 
possible.  The impressions were: (1) similar examination; and 
(2) mild arthritic change and small calcific density as 
described.  The pertinent examination diagnosis was 
osteoarthritis of the left elbow.

During the veteran's April 1999 personal hearing at the RO, 
he testified that: he had painful motion in his left elbow; 
it is stiff in the morning and when he drives; he has no 
decreased strength, swelling or discoloration; X-rays had 
revealed arthritis; and he has a bony deformity, being a 
bump, in his left elbow.

Disabilities of the elbow and forearm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5205-5213.  The 
RO has assigned a 10 percent rating under DC 5211, although 
the May 1999 supplemental statement of the case contains an 
evaluation under DC 5010-5003, which rates arthritis, due to 
trauma, substantiated by X-ray findings, and hypertrophic or 
osteoarthritis.  38 C.F.R. § 4.71, Plate I, shows that normal 
elbow flexion is from 0 degrees to 90 degrees (90 degrees 
being horizontal to the ground), and from 90 degrees to 145 
degrees.  Normal forearm pronation is shown to from 0 degrees 
to 80 degrees, and normal supination is shown to be from 0 
degrees to 85 degrees.

Two sets of ratings are given for each listed disability in 
DC's 5205-5213, depending on whether the disability affects 
the major (dominant) or minor elbow and forearm.  The veteran 
has indicated he is right handed; hence, as his disability is 
of the left elbow, the ratings for the minor elbow and 
forearm will be considered.  As ankylosis has not been shown, 
DC 5205 is not applicable.  Under DC 5206, which rates 
limitation of flexion of the forearm, flexion limited to 45 
degrees warrants a 40 percent rating for the minor forearm; 
flexion limited to 55 degrees warrants a 30 percent rating 
for the minor forearm; flexion limited to 70 degrees warrants 
a 20 percent rating for the minor forearm; flexion limited to 
90 degrees warrants a 20 percent rating for the minor 
forearm; flexion limited to 100 degrees warrants a 10 percent 
rating for the minor forearm; and flexion limited to 110 
degrees warrants a 0 percent (noncompensable) rating.  Thus, 
as the veteran's flexion has been shown to be 145 degrees, a 
compensable rating under this code is not warranted.

Under DC 5207, which rates limitation of forearm extension, 
extension limited to 110 degrees warrants a 40 percent rating 
for the minor forearm; extension limited to 100 degrees 
warrants a 30 percent rating for the minor forearm; extension 
limited to 90 degrees warrants a 20 percent rating for the 
minor forearm; extension limited to 75 degrees warrants a 20 
percent rating for the minor forearm; extension limited to 60 
degrees warrants a 10 percent rating for the minor forearm; 
and extension limited to 45 degrees warrants a 10 percent 
rating for the minor forearm.  While the May 1998 VA 
examination report does not contain a finding of any loss of 
extension, and as the diagnosis does not indicate any 
limitation of motion, extension of the left elbow must be 
considered to normal, or 0 degrees; thus, a compensable 
rating under this code is not warranted.

As there is no finding in the medical evidence of flexion 
limited to 100 degrees and extension  to 45 degrees, DC 5208 
is not applicable.  The hearing officer indicated in his May 
1999 rating decision that there was a deformity in the 
veteran's left elbow, being a "bump."  There are no 
findings or diagnoses, however, in the May 1998 VA 
examination report, or in any medical evidence, of a cubitus 
varus or cubitus valgus deformity, an ununited fracture of 
the head of the radius, nonunion of the radius and ulna, 
marked deformity of the ulna, malunion of the ulna, marked 
deformity of the radius, or malunion or nonunion of the 
radius.  Thus, DC's 5208-5212 are not applicable to the 
pathology of the veteran's left elbow disability.

DC 5213, which rates impairment of forearm supination and 
pronation, provides that loss of forearm supination and 
pronation (bone fusion), with the hand fixed in supination or 
hyperpronation, a rating of 30 percent rating for the minor 
forearm is warranted; with the hand fixed in full pronation, 
a 20 percent rating for the minor forearm is warranted; with 
the hand fixed near the middle of the arc or with moderate 
pronation, a 20 percent rating for the minor forearm is 
warranted.  Limitation of forearm pronation, with motion lost 
beyond the middle of the arc, warrants a 20 percent rating 
for the minor forearm; motion lost beyond the last quarter of 
the arc, where the hand does not approach full pronation, a 
20 percent rating for the minor forearm is warranted.  
Limitation of supination to 30 degrees or less warrants a 10 
percent rating for the minor forearm.  As supination and 
pronation have been found to be 85 degrees and 80 degrees, 
respectively, however, a compensable rating under this code 
is not warranted.

38 C.F.R. § 4.71a, DC 5010, rates arthritis, due to trauma, 
substantiated by X-ray findings.  DC 5010 provides that 
arthritis, due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis, under DC 5003.  Under 
DC 5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  However, the United States Court of Veterans Appeals 
held, in the case of Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "painful motion of a major joint ... 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint, combined 
under Diagnostic Code 5003, even though there is no actual 
limitation of motion."  The Board notes that, while the May 
1998 VA examination report findings revealed no loss of 
motion and no signs of painful motion, as noted above, the 
veteran, during his April 1999 personal hearing, complained 
of painful motion of his left arm, and that the RO has 
granted a 10 percent rating under DC 5211, for malunion of 
the ulna, with bad alignment.  As there has been no finding 
of malunion of the ulna, with bad alignment, and no finding 
to explain the "bump" in the veteran's left arm, and no 
clinical evidence of painful motion, such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, the Board 
will not disturb the 10 percent rating assigned by the RO 
under DC 5211.  The Board notes, however, that as there has 
been no clinical evidence showing any impairment in the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment, due to the current pathology of 
the veteran's left elbow disability, a rating in excess of 10 
percent for that disability is not warranted.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased rating for residuals of 
avulsion fracture, left ulna, with traumatic arthritis and 
bone deformity.  In determining a rating for a disability, 
the Board may only consider those factors which are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be legal error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
Board's selection of a diagnostic code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

C.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

New and material evidence has been submitted to reopen the 
previously denied claim and service connection for a left ear 
hearing loss is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

An increased rating for service-connected postoperative, 
recurrent, maxillary and ethmoid sinusitis, currently rated 
as 10 percent disabling, is denied.

An increased rating for residuals of avulsion fracture, left 
ulna, with traumatic arthritis and bone deformity, currently 
rated as 10 percent disabling, is denied.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

